DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/16/2021 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/10/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment/Claim Status
Claims 1, 4-7 and 10-20 are currently pending. Claims 1, 7 and 13 have been 
amended; claims 2, 3, 8 and 9 were previously canceled. No new claims have been added.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, 6; 7, 10, 12; and 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al (US 2008/0277800 A1-prior art of record, hereafter Hwang) in view of Choi et al (US 2012/0211885 A1-prior art of record, hereafter Choi) and Cho et al (US 2013/0328177 A1-prior art of record, hereafter Cho).
Re claim 1, Hwang discloses in FIG. 1A (with references to FIGS. 2 and 3A-3D) an apparatus comprising:

a stack of wire bond dies (2nd/3rd semiconductor chips 124a/126a; ¶ [0023]) comprising a first wire bond die (124a) having a first footprint (left-to-right lateral width) and a second wire bond die (126a) having a second footprint (left-to-right lateral width), the second wire bond die (126a) on (above) the first wire bond die (124a);
a package (10/20; ¶ [0030] and see “P” in inserted figure below) having a first side (upper plane) and a second side (bottom plane) opposite (below) the first side, the first side (upper plane) of the package (P) coupled (electrically; ¶ [0022]) directly to (physically touching; see inserted figure below) the TSV array substrate (I) by a first plurality of interconnect (1st bumps 105/pads 24; ¶ [0021]-[0022]; and see FPI in inserted figure), and the second side (bottom plane) of the package (P) having a second plurality of interconnects (14/16; ¶ [0020]; and see SPI in inserted figure) directly thereon (physically touching; see inserted figure below); and
a flip chip die (122a; ¶ [0023]) including flip chip contacts (2nd bumps 115; ¶ [0023]) on a first (underside) side of the flip chip die, the flip chip die (122a) flipped to couple the flip chip contacts (portion of 110 under bumps 115) with the TSV array substrate (I), wherein first wire bond die (124a) of the stack of wire bond dies (124a/126a) is coupled (by adhesive layers; ¶ [0023]) to a second (upper) side of the flip chip die (122a), the flip chip die having a footprint (left-to-right lateral width) equal to (same as) the first footprint (width of 124a) of the first wire bond die (124a) and larger 
wherein the first and second  wire bond dies (124a/126a) are connected one or more wires (2nd/3rd wires 132/134; ¶ [0024]) to one or more wire bond contacts (upper horizontal portion of 110) of the TSV array substrate (I); and
wherein the TSV array substrate provides (I) connections (portions of 110 under 2nd/3rd wires 132/134 and 2nd bumps 115; ¶ [0023]-[0024]) for each of the first and second wire bond dies (124a/126a).

    PNG
    media_image1.png
    785
    1118
    media_image1.png
    Greyscale

For the record, the inserted figure (annotated FIG. 1A of Hwang depicts package (P) comprising components (10/14/16/20/24); a first plurality of interconnects (FPI: 24) at a first side (upper plane) of the package (P), a second plurality of interconnects (SPI: 14/16) at a second side (bottom plane) of the package (P), and interposer (I) coupled directly to the first plurality of interconnects (FPI: 24).

A.	Hwang fails to disclose the TSV array substrate (I) including a plurality of through silicon vias; and wherein the TSV array substrate is a full grid TSV array substrate; and the flip chip die (122a) having a footprint (left-to-right lateral width) smaller than the first footprint (width of 124a) of the first wire bond die (124a) and smaller than the second footprint (width of 126a) of the second wire bond die (126a) of the stack of wire bond dies (124a/126a).

However,
Choi discloses in FIGS. 1 and 7 (with references to FIG. 5) an apparatus comprising: a TSV array substrate (silicon interposer 120 in FIG. 7; ¶ [0040] and [0053]-[0055]) including a plurality of through silicon vias (TSVs 122 in FIG. 7; ¶ [0040] and [0053]-0055]), wherein the TSV array substrate (120) is a full grid TSV array substrate (majority of the area of the array substrate comprises TSVs 122 for mounting of upper semiconductor package 200; ¶ [0054] and [0056] as in FIG. 5).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form the through-hole vias of Hwang as through silicon vias, wherein the TSV array substrate is a full grid TSV array substrate as disclosed by Choi, for mounting devices requiring more input/output locations, since 

B.	Hwang and Choi fails to disclose the flip chip die (122a) having a footprint (left-to-right lateral width) smaller than the first footprint (width of 124a) of the first wire bond die (124a) and smaller than the second footprint (width of 126a) of the second wire bond die (126a) of the stack of wire bond dies (124a/126a).

However,
Cho discloses in FIG. 1 an apparatus comprising: a stack of wire bond dies (300a/300c; ¶ [0043]) comprising a first wire bond die (300a) having a first footprint (left-to-right lateral width of 300a) and a second wire bond die (300c) having a second footprint (left-to-right lateral width of 300c), the second wire bond die (300c) on (above) the first wire bond die (300a); a flip chip die (100; ¶ [0039]), the flip chip die (100) having a footprint (left-to-right lateral width of 100) smaller (less expansive) than the first footprint (width of 300a) of the first wire bond die (300a) and smaller (less expansive) than the second footprint (width of 300c) of the second wire bond die (300c) of the stack of wire bond dies (300a/300c).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Hwang and Choi such that the flip chip die has a footprint smaller than the first footprint of the first wire bond die and smaller than the second footprint of the second wire bond die of the stack 

Re claim 4, Hwang discloses the apparatus of claim 1, wherein the TSV array substrate (I) containing the wire bond pads (of 110) includes deposited material (electroplated conductive metal; ¶ [0031]) to enable wire bonding (of 132/134) on the wire bond pads.

Re claim 6, Hwang discloses the apparatus of claim 1, further comprising a second interconnect (solder balls 16; ¶ [0020]) on a second (underside) side of the package (10/20).

Re claim 7, Hwang discloses in FIG. 1A (with references to FIGS. 2 and 3A-3D) a mobile device comprising:
memory devices (of semiconductor chip group 120a; ¶ [0023]), wherein one or more components (122a/124a/126a) of the memory devices (120a) are included in a die stack (120a) including:
a TSV array substrate (interposer I; ¶ [0022]) including a plurality of through-hole vias (110; ¶ [0022]) and a plurality of wire bond contacts (upper horizontal portion of 110 connected to wires 132/134; ¶ [0024]);
a stack of wire bond dies (2nd/3rd semiconductor chips 124a/126a; ¶ [0023]) comprising a first wire bond die (124a) having a first footprint (left-to-right lateral width) 
a flip chip die (122a; ¶ [0023]) including flip chip contacts (2nd bumps 115; ¶ [0023]) on a first (underside) side of the flip chip die, the flip chip die (122a) flipped to couple the flip chip contacts (portion of 110 under bumps 115) with the TSV array substrate (I), wherein first wire bond die (124a) of the stack of wire bond dies (124a/126a) is coupled (by adhesive layers; ¶ [0023]) to a second (upper) side of the flip chip die (122a), the flip chip die (122a) having a footprint (left-to-right lateral width) equal to (same as) the first footprint (width of 124a) of the first wire bond die (124a) and larger than the second footprint (width of 126a) of the second wire bond die (126a) of the stack of wire bond dies (124a/126a), and
a package (10/20; ¶ [0030] and see “P” in inserted figure above) having a first side (upper plane) and a second side (bottom plane) opposite (below) the first side, the first side (upper plane) of the package (10/20) coupled (electrically; ¶ [0022]) directly to (physically touching; see inserted figure below) the TSV array substrate (I) by a first plurality of interconnect (1st bumps 105/pads 24; ¶ [0021]-[0022]; and see FPI in inserted figure), and the second side (bottom plane) of the package (P) having a second plurality of interconnects (14/16; ¶ [0020]; and see SPI in inserted figure) directly thereon (physically touching; see inserted figure above);
wherein the first and second wire bond dies (124a/126a) are connected by one or more wires (2nd/3rd wires 132/134; ¶ [0024]) to one or more wire bond contacts (upper horizontal portion of 110) of the TSV array substrate (I); and
nd/3rd wires 132/134 and 2nd bumps 115; ¶ [0023]-[0024]) for each of the first and second wire bond dies (124a/126a).

A.	Hwang fails to disclose a mobile device; a processor; the memory for storage of data for the processor; a transmitter and receiver for the transfer of data together with one or more antennae for data transmission and reception; one or more components of the mobile device; the TSV array substrate including a plurality of through silicon vias; wherein the TSV array substrate is a full grid TSV array substrate; and the flip chip die having a footprint smaller than the first footprint of the first wire bond die and smaller than the second footprint of the second wire bond die of the stack of wire bond dies.

However,
Choi discloses in FIGS. 1 and 64 a system comprising: a mobile device (wireless phone; ¶ [0201]); a processor (controller 6100; ¶ [0201]); memory for storage of data (6300; ¶ [0201]) for the processor (6100); a transmitter (of phone; ¶ [0201]) and receiver (of phone; ¶ [0201]) for the transfer of data together with one or more antennae (not shown, but part of phone; ¶ [0201]) for data transmission (of phone; ¶ [0201]) and reception (of phone; ¶ [0201]); and a TSV array substrate (silicon interposer 120 in FIG. 7; ¶ [0040] and [0053]-[0055]) including a plurality of through silicon vias (TSVs 122 in FIG. 7; ¶ [0040] and [0053]-0055]), wherein the TSV array substrate (120) is a full grid 
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form system of Hwang where the through-hole vias of Hwang are through silicon vias, wherein the TSV array substrate is a full grid TSV array substrate as disclosed by Choi, for mounting devices requiring more input/output locations, since silicon can be made very smooth and is rigid, having a high (100 GPa or more) Young’s Modulus (Choi; ¶ [0039]); and to use the processor; the memory for storage of data for the processor; the transmitter and receiver for the transfer of data together with one or more antennae for data transmission and reception of Choi as one or more components of a variety of mobile devices (PDA, portable computer, web tablet, wireless phone, or mobile phone: Choi; ¶ [0201]).

B.	Hwang and Choi fails to disclose the flip chip die having a footprint smaller than the first footprint of the first wire bond die and smaller than the second footprint of the second wire bond die of the stack of wire bond dies.

However,
Cho discloses in FIG. 1 an apparatus comprising: a stack of wire bond dies (300a/300c; ¶ [0043]) comprising a first wire bond die (300a) having a first footprint (left-to-right lateral width of 300a) and a second wire bond die (300c) having a second footprint (left-to-right lateral width of 300c), the second wire bond die (300c) on (above) the first wire bond die (300a); a flip chip die (100; ¶ [0039]), the flip chip die (100) having 
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Hwang and Choi such that the flip chip die has a footprint smaller than the first footprint of the first wire bond die and smaller than the second footprint of the second wire bond die of the stack of wire bond dies as disclosed by Cho in order to stack die of substantially equal widths and still access upper contact points of each die (Cho; ¶ [0043]).

Re claim 10, Hwang discloses the mobile device of claim 7, wherein the TSV array substrate containing the wire bond pads includes deposited material to enable wire bonding on the wire bond pads (see claim 4 above).

Re claim 12, Hwang discloses the mobile device of claim 7, wherein the die stack further includes a second interconnect on a second side of the package (see claim 6 above).

Re claim 13, Hwang discloses in FIGS. 3A-3D (with references to FIGS. 1A and 2) a method comprising: 
fabricating a TSV (through semiconductor via) array wafer (interposer I in FIG. 3A; ¶ [0022] and [0031]) including a plurality of through-hole vias (110; ¶ [0031]);
nd bumps to 110 connections; ¶ [0032]), the first flip chip die (122a) having a footprint (left-to-right lateral width); and
attaching a plurality of wire bond dies (2nd/3rd semiconductor chips 124a/126a in FIG. 3B; ¶ [0023] and [0032]) in a stack (120a) to the first flip chip die (122a), and wire bonding (by 2nd/3rd wires 132/134 in FIG. 3B; ¶ [0032]) the wire bond dies (124a/126a) on wire bond pads (2nd/3rd wire pads 131/133; ¶ [0032]) to the TSV array wafer (I),
wherein the stack (120a) comprises a first wire bond die (124a) having a first footprint (width of 124a) and a second wire bond die (126a) having a second footprint (width of 126a), the second wire bond die on (above) the first wire bond die (124a), wherein the first and second footprints of the first and second wire bond dies of the plurality of wire bond dies (124a/126a) are equal (same as) to or smaller (less wide) than the footprint (width of 122a) of the first flip chip die (122a);
enclosing the dies in a mold (140 in FIG. 3C; ¶ [0034]) and singulating (FIG. 3D; ¶ [0036]) a stacked molded die (P1 in FIG. 3D; ¶ [0036]) including the first flip-chip (122a), the plurality of wire bond dies (132/134), and a TSV array substrate (100; ¶ [0036]); and
attaching (as in FIG. 1A; ¶ [0037]) the stacked molded die (P1) to package (P), the package having a first side (upper plane) and a second side (bottom plane) opposite (below) the first side, the first side (upper plane) of the package (P) coupled (electrically; ¶ [0022]) directly to (physically touching; and see inserted figure above) the TSV array substrate (100) by a first plurality of interconnects (1st bumps 105/pads 24; ¶ [0021]-[0022]; and see FPI in inserted figure), and the second side (bottom plane) of the see inserted figure above).

A.	Hwang fails to disclose the TSV array wafer including a plurality of through silicon vias; and wherein the TSV array wafer is a full grid TSV array wafer; and wherein the first and second footprints of the first and second wire bond dies of the plurality of 
wire bond dies (124a/126a) are larger than the footprint (width of 122a) of the first flip chip die (122a).

However,
Choi discloses in FIGS. 1 and 7 (with references to FIG. 5) an apparatus comprising: a TSV array wafer (silicon interposer 120 in FIG. 7; ¶ [0040] and [0053]-[0055]) including a plurality of through silicon vias (TSVs 122 in FIG. 7; ¶ [0040] and [0053]-0055]), wherein the TSV array substrate (120) is a full grid TSV array wafer (majority of the area of the array wafer comprises TSVs 122 for mounting of upper semiconductor package 200; ¶ [0054] and [0056] as in FIG. 5).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to form the through-hole vias of Hwang as through silicon vias, wherein the TSV array substrate is a full grid TSV array substrate as disclosed by Choi, for mounting devices requiring more input/output locations, since silicon can be made very smooth and is rigid, having a high (100 GPa or more) Young’s Modulus (Choi; ¶ [0039]).

B.	Hwang and Choi fails to disclose the first and second footprints of the first and second wire bond dies of the plurality of wire bond dies (124a/126a) are larger than the footprint (width of 122a) of the first flip chip die (122a).

However,
Cho discloses in FIG. 1 an apparatus comprising: a stack of wire bond dies (300a/300c; ¶ [0043]) comprising a first wire bond die (300a) having a first footprint (left-to-right lateral width of 300a) and a second wire bond die (300c) having a second footprint (left-to-right lateral width of 300c), the second wire bond die (300c) on (above) the first wire bond die (300a); a flip chip die (100; ¶ [0039]), the flip chip die (100) having a footprint (left-to-right lateral width of 100) smaller (less expansive) than the first footprint (width of 300a) of the first wire bond die (300a) and smaller (less expansive) than the second footprint (width of 300c) of the second wire bond die (300c) of the stack of wire bond dies (300a/300c).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Hwang and Choi such that the first and second footprints of the first and second wire bond dies of the 
plurality of wire bond dies are larger than the footprint of the first flip chip die as disclosed by Cho in order to stack die of substantially equal widths and still access upper contact points of each die (Cho; ¶ [0043]).

Re claim 14, Hwang discloses the method of claim 13, further comprising: enclosing the dies (120a) in a mold (encapsulating layer 140 in FIG. 3C; ¶ [0034]) and 

Re claim 15, Hwang discloses the method of claim 14, wherein the TSV array substrate (I) includes a first level interconnect (1st bumps 105; ¶ [0022] and [0035]) on a second (underside) side of the TSV array substrate (I), and further comprising: attaching the stacked molded die (P1) to a first (upper) side of a package (PCB 10/1st semiconductor chip 20; ¶ [0030] and [0037]) using the first level interconnect (105).

Re claim 16, Hwang discloses the method of claim 15, wherein the package (10/20) includes a second level interconnect (solder balls 16; ¶ [0030]) on a second (underside) side of the package.

Re claim 17, Hwang discloses the method of claim 1, wherein the first flip chip die (122a) includes flip chip contacts (2nd bumps 115; ¶ [0032]) on a first (underside) side of the first flip chip die, and wherein attaching the first flip chip die includes flipping the first flip chip to attach (at 110 of I) the flip chip contacts with the TSV array substrate (I).

Re claim 18, Hwang discloses the method of claim 17, wherein attaching (adhesively; ¶ [0023] and [0032]) the plurality of wire bond dies (124a/126a) in a stack  the first flip chip die (122a) includes attaching the wire bond dies using die backside films (adhesive films; ¶ [0023]).

Re claim 19, Hwang discloses the method of claim 13, further comprising: depositing material to enable wire bonding on the wire bond pads (see claim 4 above).

Claims 5; 11; and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang and Choi and Cho as applied to claims 1; 7; and 13, respectively, and further in view of Shih et al (US 2011/0316147 A1-prior art of record, hereafter Shih).
Re claims 5 and 11, Hwang and Choi and Cho disclose the apparatus/mobile device of claims 4 and 10, but fail to disclose, wherein the deposited material (of TSVs 110) includes TiAl (Titanium Aluminum).
However, Shih discloses in FIG. 1A an apparatus comprising: an interposer wafer (100) comprising deposited material including TiAl (titanium-aluminum alloy RDLs; ¶ [0015]).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the titanium-aluminum alloy as disclosed by Shih as the deposited material of Hwang as one suitable conductive materials for forming interposer RDLs which may have a composite structure with a metal finish (Shih; ¶ [0017]).


However, the titanium-aluminum alloy disclosed by Shih used with Hwang and Choi would satisfy these limitations (see claims 5 and 11 above).

Response to Arguments
Applicant's arguments filed 8/17/2021 have been fully considered but they are not persuasive for the following reason(s):
For each of claims 1, 7 and 13, the applicant argues that Hwang fails to disclose the first side of the package coupled directly to the TSV array substrate by a first plurality of interconnects, and the second side of the package having a second plurality of interconnects directly thereon.
The examiner, respectfully, disagrees since it seems that the applicant has not considered that the examiner has identified the package (see “P” in inserted figure) of Hwang to comprise components PCP (10) and chip (20), as well as a first plurality of interconnects (24/105; and see FPI in inserted figure), and the second side of the package having a second plurality of interconnects (14/16; and see SPI in inserted figure) directly thereon (physically touching).
Therefore, the interposer (I) of Hwang is coupled (electrically) directed to (physically touching) the first side of package (P) by the first plurality of interconnects (24/105); and the second side of the package (P) has second plurality of interconnects 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC W JONES whose telephone number is (408)918-9765. The examiner can normally be reached M-F 8:00 AM - 5:30 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ERIC W. JONES
Examiner
Art Unit 2892



/THAO X LE/Supervisory Patent Examiner, Art Unit 2892